[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 09-15865
                                                          NOVEMBER 1, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________                CLERK

                  D. C. Docket No. 09-80063-CR-DMM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MARK PINDER,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (November 1, 2010)


Before BLACK, HULL and MARTIN, Circuit Judges.

PER CURIAM:
       Mark Pinder appeals his 144-month sentence after pleading guilty to

conspiracy to import at least 5 kilograms of cocaine in violation of 21 U.S.C. § 963.

Pinder claims his sentence is unreasonable because the district court used his

statements regarding other drug trafficking schemes to deny his request for a

sentence below the Guideline range. Specifically, Pinder claims he assisted the

Government by providing information used by the Government to object to the

presentence investigation report (PSI) for Pinder’s codefendant, Parson Exana.

After review, we affirm Pinder’s sentence.1

       To encourage cooperation with the government, Section 1B1.8 of the

Guidelines provides:

       Where a defendant agrees to cooperate with the government by
       providing information concerning unlawful activities of others, and as
       part of that cooperation agreement the government agrees that
       self-incriminating information provided pursuant to the agreement will
       not be used against the defendant, then such information shall not be
       used in determining the applicable guideline range, except to the
       extent provided in the agreement.

U.S.S.G. § 1B1.8(a). The Guideline applies only to the provision of information

concerning the unlawful activities of others, not to “an agreement by the defendant

simply to detail the extent of his own unlawful activities.” U.S.S.G. § 1B1.8

       1
         We review a final sentence imposed by the district court for reasonableness. United
States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005). Reasonableness review is akin to the
deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 4 (2007). Under the
abuse-of-discretion standard, we reverse only if the district court’s ruling constitutes a clear error
of judgment. United States v. Frazer, 387 F.3d 1244, 1259 (11th Cir. 2004).

                                                  2
comment. (n.6). Additionally, “‘information post-dating the agreement and

obtained from independent sources is not barred.’” United States v. Pham, 463

F.3d 1239, 1243-44 (11th Cir. 2006) (quoting United States v. Baird, 218 F.3d 221,

231 (3d Cir.2000)).

      We conclude the district court did not err by relying on Pinder’s previous

drug smuggling experience to deny his request for a downward variance. Although

U.S.S.G. § 1B1.8 does prohibit the district court from relying on information

provided to the Government as part of a cooperation agreement, Pinder has failed

to identify any cooperation agreement with the Government. The record lacks any

mention of such an agreement, and instead shows the Government learned of

Pinder’s prior drug smuggling trips from taped conversations during Pinder’s

commission of the offense. See Pham, 463 F.3d at 1244 (“[S]o long as the

information is obtained from independent sources or separately gleaned from

codefendants, it may be used at sentencing without violating § 1B1.8.”). Further,

the district court relied on factual allegations in Pinder’s PSI, which Pinder failed to

object to and thus admitted for sentencing purposes. See United States v. Wade,

458 F.3d 1272, 1277 (11th Cir. 2006). Accordingly, we affirm Pinder’s sentence.

      AFFIRMED.




                                           3